IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
LUIS ARGUELLES,

             Petitioner,

 v.                                                      Case No. 5D17-1903

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 21, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Felix Felicier, of Felix Law Center P.A.,
Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the February 22, 2017

judgments and sentences in Case No. 2014-CF-005147-O, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


SAWAYA, BERGER and EDWARDS, JJ., concur.